Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  December 26, 2012                                                                                   Robert P. Young, Jr.,
                                                                                                                Chief Justice

  144341                                                                                              Michael F. Cavanagh
                                                                                                            Marilyn Kelly
                                                                                                      Stephen J. Markman
  PEOPLE OF THE STATE OF MICHIGAN,                                                                    Diane M. Hathaway
            Plaintiff-Appellee,                                                                           Mary Beth Kelly
                                                                                                          Brian K. Zahra,
                                                                                                                     Justices
  v                                                                SC: 144341
                                                                   COA: 306962
                                                                   Jackson CC: 04-001348-FC
  LOREN DEPREE GREENE,
           Defendant-Appellant.

  _________________________________________/

        On order of the Court, the application for leave to appeal the December 16, 2011
  order of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the question presented should be reviewed by this Court.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          December 26, 2012                   _________________________________________
           t1217                                                              Clerk